91 N.Y.2d 939 (1998)
Lake George Park Commission, Respondent,
v.
John Salvador, Jr., et al., Doing Business as Dunham's Bay Lodge, Appellants.
Court of Appeals of the State of New York.
Submitted January 20, 1998.
Decided March 31, 1998.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order which affirmed Supreme Court's denial of appellants' motion to renew, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.